Case: 16-16064   Date Filed: 03/14/2017   Page: 1 of 6


                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                               No. 16-16064
                           Non-Argument Calendar
                         ________________________

                   D.C. Docket No. 0:14-cv-61472-WPD



MARTHA MAE EDGERTON,

                                                            Plaintiff-Appellant,


                                   versus

CITY OF PLANTATION,

                                                           Defendant-Appellee,

JEFFREY JONES, et al.,

                                                                     Defendants.

                         ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                             (March 14, 2017)
               Case: 16-16064     Date Filed: 03/14/2017     Page: 2 of 6


Before HULL, WILSON and WILLIAM PRYOR, Circuit Judges.

PER CURIAM:

      Martha Edgerton appeals pro se the summary judgment in favor of the City

of Plantation and against her complaint of employment discrimination on the basis

of race, sex, and retaliation. Edgerton argues that she presented sufficient evidence

of pervasive racial and sexual harassment to support her complaint of a hostile

work environment and of retaliation. We affirm.

      We review a summary judgment de novo. Moton v. Cowart, 631 F.3d 1337,

1341 (11th Cir. 2011). We view the evidence in the light most favorable to the

non-moving party. Id. Summary judgment should be granted when the movant

establishes that there is no genuine dispute of a material fact and that it is entitled

to a judgment in its favor as a matter of law. Id.

      Title VII of the Civil Rights Act of 1964 prohibits an employer from

discriminating against an employee with respect to the “terms, conditions, or

privileges of employment, because of” her race or sex. 42 U.S.C. § 2000e-2(a)(1).

To establish a prima facie case of a hostile work environment, an employee must

prove that she belongs to a protected group; that she has been subject to

unwelcome harassment; that the harassment was based on a protected ground, such

as race or sex; that the harassment was severe or pervasive enough to alter the

terms and conditions of her employment; and that her employer is responsible for


                                            2
              Case: 16-16064     Date Filed: 03/14/2017      Page: 3 of 6


the harassment under a theory of vicarious or direct liability. Miller v. Kenworth of

Dothan, Inc., 277 F.3d 1269, 1275 (11th Cir. 2002). The requirement that the

harassment be “severe or pervasive” contains both an objective and a subjective

component. Id. at 1276. “Thus, to be actionable, this behavior must result in both

an environment that a reasonable person would find hostile or abusive and an

environment that the victim subjectively perceives . . . to be abusive.” Id.

(quotations omitted). In evaluating the objective severity of the alleged harassment,

we consider the frequency of the conduct; its severity; whether the conduct was

threatening or humiliating, or was instead an isolated offensive utterance; and

whether the conduct unreasonably interfered with the employee’s performance. Id.

at 1276; compare id. at 1276–77 (finding severe or pervasive conditions where

coworkers called plaintiff racially offensive names three to four times per day; the

remarks were hostile in nature because they were typically made while the

coworkers were arguing with plaintiff or berating him for his job performance)

with McCann v. Tillman, 526 F.3d 1370, 1379 (11th Cir. 2008) (instances of

racially derogatory language over a period of two-and-a-half years were “too

sporadic and isolated” to qualify as severe or pervasive).

      Title VII also prohibits an employer from discriminating against an

employee “because [s]he has opposed any practice made an unlawful employment

practice by this subchapter, or because [s]he has made a charge, testified, assisted,


                                          3
               Case: 16-16064     Date Filed: 03/14/2017    Page: 4 of 6


or participated in any manner in an investigation, proceeding, or hearing under this

subchapter.” 42 U.S.C. § 2000e-3(a); Coutu v. Martin Cnty. Bd. of Cnty.

Comm’rs, 47 F.3d 1068, 1074 (11th Cir. 1995). An employee may establish a

prima facie case of discriminatory retaliation by proving that she engaged in

protected activity under Title VII; that she suffered a materially adverse action; and

that there was a causal connection between the two events. Chapter 7 Tr. v. Gate

Gourmet, Inc., 683 F.3d 1249, 1258 (11th Cir. 2012). We recognize a cause of

action for a retaliatory hostile work environment. See Gowski v. Peake, 682 F.3d
1299, 1312 (11th Cir. 2012). The employee must prove that the retaliation

produced an objective injury or harm, such that it “might have dissuaded a

reasonable worker from making or supporting a charge of discrimination.”

Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. 53, 77 (2006). The

retaliatory acts must be material or significant and not trivial. Id. at 68.

      The district court committed no reversible error when it entered summary

judgment in favor of the City and against Edgerton’s complaint of racial and sexual

harassment. Edgerton alleged that she was racially or sexually harassed at most

about once a month, but several of the alleged incidents were not harassing. For

example, Edgerton complained, “Robert Krogman aggressively confronted me at

the copier/printer workstation area by physically snatching papers from my hand.”

She also alleged that Krogman called her to his cubicle and showed her a “pin-up”


                                           4
               Case: 16-16064        Date Filed: 03/14/2017   Page: 5 of 6


of his wife in a bikini. And Edgerton alleged that “Mr. Jones made a comment that,

you know, ‘The founding fathers paved the way for people in this country.”

Edgerton also complained that Richard Maher left a Rosemary plant on her desk

and said, “Now you have to date me.” And she complained about overhearing

Jones tell a crew worker that he was “dicking around,” but Edgerton offered no

evidence that Jones’s comments were directed toward her. Edgerton was never

threatened. Any offensive conduct was isolated and appears to have occurred

during a relatively small part of her workday. These incidents do not establish a

hostile work environment.

      The district court also did not err when it granted summary judgment in

favor of the City and against Edgerton’s complaint of a retaliatory hostile work

environment. Edgerton offered no evidence to support her argument that she was

harassed with increasing frequency or that she received threats of bodily harm after

complaining of discrimination. She instead identified the same harassing behavior

as occurring both before and after her complaint.

      Edgerton also argues for the first time that she received ineffective

assistance of counsel and that the City engaged in misconduct before the district

court, but we ordinarily will not review arguments raised for the first time on

appeal. Narey v. Dean, 32 F.3d 1521, 1526-27 (11th Cir. 1994). And no exception

to that general rule applies here.


                                             5
     Case: 16-16064   Date Filed: 03/14/2017   Page: 6 of 6


AFFIRMED.




                              6